Citation Nr: 0722312	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and otalgia (claimed as chronic pressure in both ears).

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied an increased evaluation for 
degenerative joint disease of the left knee and degenerative 
joint disease of the right knee, each evaluated as 10 percent 
disabling, and that denied service connection for allergic 
rhinitis and otalgia (claimed as chronic pressure in both 
ears).  The veteran also appealed an October 2006 rating 
decision that denied an increased evaluation for degenerative 
disc disease of the lumbar spine, evaluated as 20 percent 
disabling.  

The veteran was provided a personal hearing at the RO before 
the undersigned Veterans Law Judge in May 2007.  A transcript 
of the hearing is associated with the claims folder.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative during his 
May 2007 personal hearing.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).



FINDINGS OF FACT

1.  A disability manifested by chronic pressure in both ears 
(allergic rhinitis and otalgia) did not have its onset in 
service, and the preponderance of medical evidence is against 
the finding that any current disability is etiologically 
related to his active service.

2.  There is no evidence that the veteran's lumbar spine 
disability results in forward flexion of 30 degrees or less; 
favorable ankylosis of the thoracolumbar spine; or, any 
incapacitating episodes resulting of intervertebral disc 
syndrome having a duration of at least four weeks during the 
past year.

3.  Considering functional loss following repetitive stress, 
the veteran's left knee disability has been manifested by x-
ray evidence of arthritis and a range of motion from 20 to 90 
degrees; there are no recent objective findings of 
subluxation or instability.

4.  Considering functional loss following repetitive stress, 
the veteran's right knee disability has been manifested by x-
ray evidence of arthritis and a current range of motion from 
10 to 90 degrees; there are no recent objective findings of 
subluxation or instability.


CONCLUSIONS OF LAW

1.  A disability manifested by chronic pressure in both ears 
(allergic rhinitis and otalgia) was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for assigning a disability evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2006).

3.  The criteria for a 30 percent disability evaluation, but 
no greater, for degenerative joint disease of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decisions in August 2005 and October 
2006.  The RO's notice letters dated in March 2005, June 
2005, and May 2006 informed the veteran that he could provide 
evidence to support his claims or location of such evidence 
and requested that he provide any evidence in his possession.  
The notice letters notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  A letter mailed to the veteran 
in March 2006 letter fully addressed the Dingess 
requirements.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

As for the duty to assist, the VA has met the statutory and 
regulatory requirements.  Service medical records are 
associated with claims file.  Post-service treatment records 
and reports have also been obtained from VA and non-VA health 
care providers including, but not limited to, W.F., Garrahan, 
M.D., M.L. Smith, P.T., and T.F. Bliss, M.D., and Providence 
VA Medical Center (VAMC).  The veteran has not identified any 
additional medical evidence.  Multiple VA examinations have 
been conducted.  Recognition is given to the veteran's 
argument that his VA examinations have been inadequate for 
rating purposes.  The Board does not agree.  A review of the 
examination reports shows them to be complete in providing 
the data/evidence that is necessary to evaluate the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

The veteran contends that he has been experiencing problems 
with chronic pressure in both ears since active service.  He 
testified that his ears feel like they are constantly 
"plugged," which he likens to going up in an airplane.  He 
maintains that the stress of flying combat missions built up 
a pressure in his ears that may have never gone away.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2006).

Service medical records are negative for any findings of 
complaints, treatment, or diagnosis of allergic rhinitis, 
otalgia, and/or a disability manifested by chronic pressure 
in both ears.  A Physical Examination for Flying dated in 
November 1943 indicated that the external ear and membrane 
tympani were normal bilaterally.  The veteran denied any 
history of "ear trouble."  Similarly, on examination 
pending service discharge in November 1945, the veteran's 
ears, nose, and throat were normal.  There were no findings 
pertaining to complaints of chronic pressure in both ears.

An ENT consult at the Providence VAMC shows that the veteran 
was seen for complaints of pressure in both ears in March 
2005.  He said that his ears constantly felt like they were 
"blocked," and that he had been experiencing the problem 
since active service.  He admitted to seasonal and perennial 
allergies to include cat and dog dander and some trees.  He 
denied tinnitus.  The tympanic membranes were normal with no 
middle ear fluid nor external canal discharge or wax.  The 
impression was allergic rhinitis and otalgia, described as 
feeling of pressure in both ears.  No finding was made that 
related the veteran's active service with his problem with 
allergic rhinitis, otalgia and/or pressure in both ears.


As discussed above, the report of the veteran's service 
discharge examination shows that his ears, nose, and throat 
were normal, and that there were no findings made with 
respect to complaints of allergic rhinitis, otalgia and/or a 
disability manifested by chronic pressure in both ears.  
Post-service medical evidence of a disability manifested by 
chronic pressure in both ears, to include allergic rhinitis 
or otalgia, is first documented in 2005, which is 
approximately 60 years post service.  The fact that the 
record does not reflect the veteran making complaints 
regarding, or seeking treatment until many decades after 
service, weighs against the finding of a nexus between the 
current condition and service.  Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).

In sum, the Board finds that there is no evidence of a 
disability manifested by chronic pressure in both ears, to 
include allergic rhinitis or otalgia, in service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current problem with chronic pressure in both ears, 
to include allergic rhinitis or otalgia, and his active 
service.  No such evidence has been provided.  On the 
contrary, when he was examined in July 2005, the VA examiner 
stated he could not relate the veteran's complaints of 
pressure in both ears to his military service.  He noted that 
the veteran had normal pressure in both ears as measured by 
pneumatic otoscopy.  He also observed that the veteran did 
not have a history of ear infections or pressure-related ear 
trauma.  He said there really was no explanation for the 
veteran's complaints.

The Board acknowledges that the veteran himself has claimed 
he currently has a disability manifested by chronic pressure 
in both ears arising from the in-service stress of flying.  
However, the Board notes that as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claim of service connection for 
allergic rhinitis and otalgia (claimed as chronic pressure in 
both ears), the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a condition is not listed in the Schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. 
§ 4.20 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints or joint 
involved.  When there is arthritis and at least some 
limitation of motion, but the limitation of motion would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Lumbar spine

Service connection for degenerative disc disease of the 
lumbar spine was granted in June 2003.  A 10 percent 
disability evaluation was assigned under Diagnostic Code 
5003, Degenerative arthritis.  In August 2005, the 10 percent 
rating assigned for degenerative disc disease of the lumbar 
spine was increased to 20 percent.  That rating remained in 
effect until the veteran filed his claim for an increased 
rating in May 2006.  

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, are to be evaluated 
under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20


Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.


Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Considering the evidence of record, the Board finds that the 
criteria to support a higher (40 percent) disability 
evaluation for lumbar spine disability have not been 
demonstrated.  There is no evidence that the veteran's lumbar 
spine disability has resulted in forward flexion of 30 
degrees or less or favorable ankylosis of the lumbar spine.  
When he was examined in February 2006, the veteran 
demonstrated forward flexion to 70 degrees, backward 
extension to 20 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  He 
could heel, toe and tandem walk without effort.  
Contemporaneous outpatient records also fail to show a 
greater severity of loss of range of motion.  

Further, although veteran complains of recurrent low back 
pain that was aggravated by walking long distances, the Board 
finds that the medical evidence does not reflect objective 
evidence of pain, instability, or weakness greater than that 
contemplated by the 20 percent rating.  When given five pound 
weight, the veteran was able to perform ten forward flexions 
without complaints of low back pain or change in range of 
motion.  Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
therefore does not provide a basis for a rating higher than 
20 percent. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

The February 2006 VA examination indicated that the veteran 
retains some motion of his back.  X-rays taken in May 2005 
revealed disc degeneration at L3-4, L4-5, and L5-S1 with disc 
space narrowing, sclerosis, and marginal osteophyte 
formation.  In other words, there is no evidence of favorable 
ankylosis of the thoracolumbar spine.  A higher disability 
evaluation under Diagnostic Code 5240 would therefore be 
inappropriate.

With respect to the question as to whether a higher (40 
percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
any incapacitating episodes resulting from intervertebral 
disc syndrome of at least four weeks during the past year.  
Treatment records are absent any findings of physician 
prescribed bed rest.  Indeed, the veteran testified at his 
May 2007 personal hearing that he had not had any 
incapacitating episodes.  The assignment of a higher rating 
for intervertebral disc syndrome would therefore be 
inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board acknowledges that a neurological examination 
conducted in March 2007 documented mild atropy of the muscles 
of the left calf with mild to moderate weakness of the left 
foot with dorsiflexion.  There was also evidence of reflex 
and sensory deficits.  However, in this regard, the Board 
notes that the veteran is already receiving a separate 30 
percent disability evaluation for radiculopathy of the left 
lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 
8521.

Knees

Service connection for degenerative joint disease of the left 
and right knee was granted in June 2003.  A 10 percent 
disability evaluation was assigned for each knee under 
finding that the veteran had arthritis in each knee (shown by 
X-ray) along with a noncompensable limitation of motion.  See 
Diagnostic Code 5003, Degenerative arthritis.  That rating 
remained in effect until the veteran filed his claim for an 
increased rating in May 2005.

At his most recent June 2005 VA examination, the veteran's 
knees were symmetrical without swelling, effusion, scars, 
clicks, or crepitus.  He had tenderness along the medial 
joint line of each knee.  He was able to flex from zero (0) 
to 90 degrees bilaterally.  

Under Diagnostic Code 5260 (2006), a 10 percent evaluation is 
warranted where flexion of the knee is limited to 45 degrees.  
A 20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent rating is assigned where flexion 
of the knee is limited to 15 degrees.  Under Diagnostic Code 
5261, limitation of extension of the leg to 5 degrees 
warrants a noncompensable evaluation; limitation of extension 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
rating is assigned with extension limited to 15 degrees.  A 
30 percent rating is assigned for extension that is limited 
to 20 degrees; a 40 percent rating may be assigned if 
extension is limited to 30 degrees.  38 C.F.R. § 4.71a.  
Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).  

In view of the foregoing examination report, to include a 
review of VA treatment records, the Board finds that the 
veteran is not entitled to a 20 percent disability rating 
under Diagnostic Code 5260 since "actual" leg flexion has 
not been shown to be limited to 30 degrees or less.  
Similarly, the veteran is not entitled to a higher (20 
percent) evaluation under Diagnostic Code 5261 since 
"actual" leg extension has not been shown to be limited to 
15 degrees or more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 
5261.

Recognition is given to the fact that the veteran complained 
of chronic bilateral knee pain along with weakness and 
decreased range of motion that hinders his ability to walk 
for prolonged period.  These complaints have been duly 
considered as a basis for an increased evaluation.  That is, 
the "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The June 
2006 VA examination took the veteran's complaints of pain 
into account when assessing his range of motion.  Using a 
five pound ankle weight, the veteran could perform 10/10 knee 
kicks on the right from 10 to 90 degrees with soreness and 
fatigue.  In other words, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a rating higher 
than 10 percent for the veteran's right knee disability.  

However, when using the five pound weight on his left ankle, 
the veteran could perform 10/10 knees kicks but only from 20 
to 90 degrees on repetitive motion.  There was no evidence of 
pain, weakness, fatigue, or incoordination.  Nevertheless, 
the Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to repetitive use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).   Resolving doubt in favor of the veteran, the 
Board finds that this limitation of extension (20 degrees) 
supports the assignment of a 30 percent rating, but no 
greater, under Diagnostic Code 5261.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, the veteran had a noncompensable 
loss of range of flexion in each knee (90 degrees), even with 
repetitive stress testing.  As such, separate compensable 
evaluations for loss of flexion are not in order.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.

Recognition is given to the fact that the OGC has also 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The OGC 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (August 14, 1998).

The report of the June 2005 examination indicated that there 
was no instability of either knee.  The veteran had stable 
varus and valgus stress.  He also had a negative Lachman, 
anterior and poster drawer.  The veteran denied having any 
problems with instability.  Thus, while there is evidence of 
arthritis by x-ray and limitation of motion of the right and 
left knee, there is no evidence to support the assignment of 
a compensable disability ratings under Diagnostic Code 5257, 
which requires, at a minimum, evidence of slight subluxation 
or lateral instability.  The assignment of separate 
compensable evaluations in accordance with VAOPGCPREC 23-97 
is therefore not for application.  


ORDER

Entitlement to service connection for allergic rhinitis and 
otalgia (claimed as chronic pressure in both ears) is denied.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
denied.

Entitlement to a disability evaluation of 30 percent for 
degenerative joint disease of the left knee is granted, 
subject to the criteria governing payment of monetary 
benefits.

Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the right knee is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


